1. The opinion heretofore given in this case held that the clause in question was no part of the description of the line adopted as the division line of the land, but that the clause might be given some meaning as expressing the agreement of the parties with reference to the house as a separate thing from the land.
2. On an analysis of the situation as shown by the documents and other evidence, it appeared that the agreement of the parties was that the house should continue to be owned and occupied as it had formerly been, and that the clause in question expressed the intention of the parties by excepting certain portions of the house from the description of the premises conveyed and making it the subject of a different division.
In brief, the house was severed from the land and divided by itself, and the land was divided by itself.
Such a disposition of this property was entirely within the power of the parties to make, and is very common in assignments of dower, for example, and so the court gave effect to this lawful expression of intention. *Page 56 
The motion for reargument seems to urge that a house must inevitably pass by a conveyance of the land on which it stands, although it is expressly excepted in the deed.
We do not think a reargument would have any effect upon our conclusion on the points suggested by the motion. There are no reasons presented which have not been already carefully considered.
Motion for reargument denied.